Citation Nr: 0510924	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on unemployability (TDIU).  

2.  Entitlement to service connection for a left foot 
disorder, claimed as reflex sympathetic dystrophy as 
secondary to service-connected residuals of an injury of the 
right ankle.  

3.  Entitlement to an evaluation in excess of 10 percent 
prior to August 24, 2000, and in excess of 20 percent 
thereafter, for residuals of an injury of the right ankle 
(right ankle disorder).  


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1999 and January 2004 rating 
decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In July 1999 the RO denied entitlement to service connection 
for a left foot disorder and an evaluation in excess of 10 
percent for residuals of a right ankle injury.  

The veteran's sworn testimony was obtained at hearings 
conducted at the RO in May 2000 and by videoconference with 
the undersigned Veterans' Law Judge in January 2005.  
Transcripts of both hearings are on file.  

In September the RO granted an increased evaluation of 20 
percent for the veteran's service-connected right ankle 
disability, effective from August 24, 2000 (date of VA 
examination).  

In January 2004 the RO denied entitlement to a TDIU.  

The issues of entitlement to service connection for a left 
foot disorder, claimed as reflex sympathetic dystrophy as 
secondary to the service-connected right ankle disability, 
and TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim for an increased 
rating for his right ankle disability, obtained all relevant 
and available evidence identified by him, and provided him 
the opportunity for full, complete and appropriate VA medical 
examinations numerous times, all in an effort to assist him 
in substantiating his claim for increased benefits.  

2.  Prior to August 24, 2000, the objective medical evidence 
of record demonstrated chronic right ankle sprain, with 
moderate limited and painful motion, including pain to touch, 
occasional swelling, with no X-ray evidence of arthritis, no 
ankylosis of the right ankle joint, and no more than moderate 
overall impairment.  

3.  From August 24, 2000, the objective medical evidence of 
record demonstrates chronic right ankle sprain, with marked 
limited and painful motion, pain to touch, and occasional 
swelling, with no X-ray evidence of arthritis and no 
ankylosis of the right ankle joint, resulting in no more than 
moderately severe overall impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent, prior 
to August 24, 2000, and in excess of 20 percent thereafter, 
for residuals of a right ankle injury, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271-
5284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  


Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Of particular application in this case, both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses, are to be avoided. 38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of ratings with impairment of function will, 
however, are to be expected in all instances. 38 C.F.R. § 
4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  (f) Pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. For 
the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased. Flexion elicits such 
manifestations. The joints involved should be tested for pain 
on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint. 38 C.F.R. § 4.59.

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". See 38 
C.F.R. § 4.6.  The use of descriptive terminology such as 
"mild" by medical examiners, although relevant, is not 
dispositive of an issue. All evidence must be evaluated. See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be 
resolved in the appellant's favor. 38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  (Emphasis added).  

Depending on the type of foot injury, Diagnostic Code 5284 
may involve disability that includes limitation of motion, 
and thereby requires consideration of 38 C.F.R. §§ 4.40 and 
4.45.  

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent. With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent. Note (1): The 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion. 
Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive. Diagnostic Code 5003.  (Emphasis added).  

As for the right ankle in particular, the rating schedule 
provides a 10 percent rating for moderate foot injuries, 20 
percent rating for moderately severe foot injuries, and 30 
percent for severe foot injuries.  38 C.F.R. § 4.71a, Code 
5284.  

With actual loss of use of the foot, a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (allows 
for a 40 percent evaluation and the award of special monthly 
compensation under 38 U.S.C.A. § 1114(k), when there is 
actual loss of use of the foot.)  

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the ankle is 
dorsiflexion 0 to 20 degrees and plantar flexion 0 to 45 
degrees. 38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent. 

In plantar flexion, between 30° and 40°, or in dorsiflexion, 
between 0° and 10°, a 30 percent rating may be assigned. 
Ankylosis in plantar flexion, less than 30° shall be rated 20 
percent. Diagnostic Code 5270.

Marked limited motion of the ankle shall be rated 20 percent, 
and moderate limitation of motion shall be rated 10 percent. 
Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent. Diagnostic Code 
5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent. Diagnostic Code 5273.

Astragalectomy shall be rated 20 percent. Diagnostic Code 
5274.

If actual loss of use of the foot is demonstrated, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5167 allows for a 40 percent 
evaluation and the award of special monthly compensation 
under 38 U.S.C.A. § 1114(k).  (The provisions of § 1114(k) 
allow for increased compensation when there is loss of use of 
the foot.)

Under the amputation rule, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
an amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation which is assignable for amputation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5165.  Id.  See 
also, 38 C.F.R. § 4.25.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2003).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal. On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions). Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which held 
that VA cannot assist in the development of a claim that is 
not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000). 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas, supra.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register. The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

The CAVC decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, regarding the claim for an evaluation in 
excess of 10 percent prior to August 24, 2000 and in excess 
of 20 percent thereafter, for residuals of a right ankle 
injury, a substantially complete application was received in 
August 1998.  Thereafter, RO denied the claim in July 1999.  
Only after that rating action was promulgated did the AOJ, in 
February  2004, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
this VCAA notice was provided by the AOJ prior to the 
reconsideration of the claim in July and August 2004 (see 
supplemental statements of the case), and prior to the 
transfer and certification of the appellant's case to the 
Board.  Moreover, the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and the supplemental statements of the case 
(SSOC) were provided to the appellant in July and August 2004.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his or her claim, 
and to respond to VA notices. Therefore, not withstanding 
Pelegrini, to decide this one claim on the merits is not 
prejudicial error to the claimant.  

In the case at hand, as to the claim adjudicated on the 
merits only, the Board is satisfied that the duty to notify 
and the duty to assist have been met under the new law.  The 
duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim. The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim. That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  


In SSOC's dated in July and August 2004, the provisions and 
requirements of the VCAA of 2000 were discussed in great 
detail, as indicated above.  The RO specifically indicated 
that it had considered the veteran's claims under the new 
law. 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159.  

The RO has in fact augmented the evidentiary record in 
accordance with the veteran's directives. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including service medical records, post service 
private and VA treatment records, as well as multiple VA 
examinations in September 1998, January and August 2000, 
March 2002, and April 2004.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's right ankle disability 
claim as cited above at this time.  Therefore, the duty to 
assist has been satisfied in this case. 38 U.S.C.A. § 5103A 
(West 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his right ankle claim for 
increase is required to comply with the duty to assist him as 
mandated by 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to the proper evaluation of the veteran's 
right ankle disorder, both prior to August 24, 2000, and 
since then.  



Evaluation of the Right Ankle

The Board observes, by way of historical note, that in 
November 1984 the RO granted service connection for residuals 
of a right ankle injury, and assigned an initial 10 percent 
rating.  In his present August 1998 claim, the veteran 
asserted entitlement to an evaluation in excess of 10 percent 
on account of pain and severe functional impairment.  In 
response, the RO granted a 20 percent evaluation, effective 
from the date of an August 24, 2000 VA examination.  

The Board notes at the onset that the veteran's complaints of 
right ankle pain and impairment do not correspond to 
objective findings shown on repeated VA and VA fee-basis 
examinations from 1998 to 2004.  Having noted this, the Board 
also points out that actual loss of use of the right foot 
would warrant no more than a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5167.  

Although a VA examiner in September 1998 speculated that the 
veteran's right ankle disability might include "probable 
arthritis," X-ray studies did not support this conclusion.  
Moreover, subsequent repeated VA and fee-basis examinations 
and outpatient treatment records dated in February 1999, 
January 2000, August 2000, March 2002 and April 2004 are 
negative for arthritis of the right ankle joint.  This 
critical negative finding is confirmed on repeated X-ray and 
magnetic resonance imaging (MRI) studies dated from December 
2001 through April 2004.  

The medical evidence of record shows that the veteran has a 
chronic tear of the anterior talofibular ligament, with an 
otherwise unremarkable right ankle.  The veteran is seen to 
walk with a walker, but no evidence shows that this is a 
result of his service-connected right ankle disability.  For 
extended walking, he wears a right ankle orthotic, or leg 
brace, but he is not shown to functionally require these.  
The veteran also reports significant pain and impairment.  
However, his complaints of pain and impairment are not wholly 
supported by the clinical evidence of record-a finding 
raised by several examiners during the course of their 
examinations as detailed below.  

VA examination reports and treatment records from September 
1998 to April 2004 show minimal objective findings and 
maximum subjective complaints, with repeated notation of the 
veteran's noncompliance with pain medications and a 
questionable effort on, and termination of, physical 
rehabilitation.  Some limitation of motion and pain of the 
right ankle are shown, but never worse than on VA fee-basis 
examination in March 2002, and much less so on VA fee-basis 
examinations of January 2000 and April 2004.  The VA fee-
basis examiner of March 2002 specifically noted that the 
veteran's subjective complaints were far outweighed by the 
objective findings and diagnosis.  

A September 1999 private treatment record of LRJ (initials), 
DPM, includes notation of a reported history of ankle 
arthritis, although this finding was not specified as to 
which (left or right) ankle.  With no actual medical evidence 
of arthritis of record, Diagnostic Codes applicable to 
arthritis (Diagnostic Code 5003) and ankylosis of the ankle 
(Diagnostic Code 5270, 5272) are not appropriate for 
consideration on appeal.  

Rather, the RO has evaluated the veteran's right ankle based 
on limitation of motion and pain.  The objective clinical 
evidence of record demonstrates that the veteran is diagnosed 
with right ankle chronic anterior talofibular ligament tear, 
a right ankle sprain, with limitation of motion, pain and 
occasional swelling.  The evidence of record is complicated 
by VA outpatient evaluation findings of May 2003 and March 
2004 indicating that the veteran is noncompliant with his 
various pain medications.  While the veteran would not move 
his ankle on VA examination in September 1998 due to his 
complaint of pain, on VA fee basis examination in January 
2000, ranges of motion of the ankle were all within normal 
limits, except for limitation of plantar flexion to 20 
degrees.  (Normal plantar flexion is to 45 degrees, Plate II, 
38 C.F.R. § 4.71a.  

On VA fee basis examination of August 24, 2000, greater 
limitation of motion of the right ankle was demonstrated, to 
include 10 degrees of plantar flexion and only 5 degrees of 
dorsiflexion.  However, the examiner noted that further 
surgery or physical therapy was needed for improvement of the 
veteran's ankle.  

The veteran is not shown to have undergone any additional 
right ankle surgery, and his rehabilitation was terminated in 
May 2004 after being found not to be in compliance with his 
medication and opiates agreement.  

On VA fee basis examination in March 2002, both plantar 
flexion and dorsiflexion were limited to only 5 degrees, with 
complaints of "extreme" tenderness on light touch.  
However, the examiner specifically noted that the veteran's 
complaints of symptoms "far outweigh" his diagnosis 
suggested by the objective clinical findings.  

On final VA examination in April 2004, plantar flexion was 
again limited to only 20 degrees (same as on examination in 
January 2000), with dorsiflexion limited to 10 degrees-
findings which are much better than on VA examinations in 
March 2003 and August 2000, but not as good as on VA 
examination in January 2000.  Most significantly, the 
examiner again noted negative X-ray findings, with no 
evidence of any laxity of the right ankle joint, and only 
some edema of the ankle.  

Given the repeatedly negative objective X-ray findings, and 
other questions raised on repeated fee basis examinations, 
the Board is unable to conclude that the criteria for more 
than a 10 percent rating are met prior to August 24, 2000, 
and that the criteria for no more than a 20 percent rating 
are met thereafter.  With no showing of ankylosis, and 
negative findings on repeated X-ray studies, with some 
question as to both the accuracy of the veteran's complaints 
and his compliance with pain medications, the Board is unable 
to find that the medical evidence of record approximates the 
criteria for more than the current evaluations under 
Diagnostic Code 5284, for moderate foot injuries prior to 
August 24, 2000, and moderately severe foot injuries 
thereafter.  

The result is appropriate and fair, as the veteran's 
limitation of motion of the right ankle was not marked prior 
to examination on August 24, 2000, if then, and did not 
exceed the criteria for more than a 20 percent rating 
thereafter, under Diagnostic Code 5284 or 5271, on subsequent 
VA fee-basis examinations of March 2002 and April 2004.  

In the final analysis, with no objective demonstration of any 
ankylosis of the right ankle joint or other objectively 
demonstrated symptomatology, the claim must be denied under 
Diagnostic Code 5271 and 5284 for both periods of the appeal.  

Although the veteran reports and testifies as to very severe 
right ankle symptomatology, emphasizing his need to use both 
a walker and an ankle-foot orthosis, VA treatment records 
demonstrate lesser impairment.  VA outpatient treatment 
records of February 15, 2001 note that the veteran was to use 
the right ankle-foot orthosis and walker minimally, and to 
consider resuming the use of a cane to allow the right ankle 
stabilizers to strengthen.  (Emphasis added).  Subsequent 
notes show his continued constant use of both of these 
devices not wholly in compliance with the recommendations of 
his treating physicians.  In December 2002, the veteran was 
noted to be ambulatory with only a cane.  

On VA fee-basis examination in March 2002, the examiner 
speculated that the veteran's numerous medications might play 
a role in his subjective complaints which far outweigh his 
clinical findings.  VA treatment records tend to confirm this 
hypothesis.  VA treatment records of November 20, 2003 show 
that the veteran reported significantly less pain and 
improved function since taking Methadone medication.  He also 
reported using an orthosis and walker only when walking 
distances, but not at home.  

The Board must also emphasize that the veteran is not 
compliant with his medications and his cooperation in 
physical rehabilitation is questionable.  Reports of March 
2004 show that repeated urine screening had been negative for 
Methadone and Oxycodone.  The treating examiners explained 
their concern to the veteran, indicating that he was not in 
compliance with his agreement, and that the problem was not 
inadequately controlled pain, but noncompliance with his 
medications.  

Of additional significance, in May 2004, a VA health care 
professional determined that there was no need for the 
veteran to continue to be seen in VA rehabilitation because 
he was not seeking rehabilitation.  

As noted above, several examiners have noted, from September 
1998 to April 2004, that the veteran's complaints of pain are 
not explained by objective findings.  

In closing, the Board emphases another matter which the 
veteran has repeatedly confused.  A January 2003 VA medical 
statement indicates that the veteran is required to 
permanently use a cam walker splint-but only as a result of 
his left lower extremity disorders.  The veteran repeatedly 
relies upon this statement in support of his claim on appeal, 
but such reliance is misplaced.  The Board also observes that 
the veteran is already service-connected for left hip, left 
knee and left ankle disabilities, the symptoms of which are 
not for consideration.  The salient point is that no medical 
evidence of record shows that the veteran is required to use 
any walker as a result of his right ankle disability, and his 
use of the right ankle orthosis appears to have been 
discontinued, as noted in December 2002, or, at least, he has 
continued to use this against the advice of his treating 
physicians.  

For the above reasons, the Board finds that the veteran's 
assertions of greater impairment that that which is 
recognized by a 10 percent evaluation prior to August 24, 
2000 and a 20 percent evaluation thereafter, are not 
supported by credible, objective evidence of record.  The 
objective medical evidence does not warrant an evaluation in 
excess of 10 percent prior to, or 20 percent from, August 24, 
2000, for right ankle disability.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence).  The claim for 
increase for right ankle injury residuals is denied.  


Extraschedular Evaluation

With respect to the claim adjudicated on the merits above, 
the CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own. 

In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not determine that referral 
of the case to the VA Under Secretary or the Director of the 
VA Compensation and Pension Service was warranted.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual or exceptional case, where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with impairment in 
the average earning capacity due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).  

As to the disability presented and adjudicated on the merits 
on appeal, the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization or marked interference 
with employment, as to render impractical the application of 
the regular rating criteria.  

The 10 percent rating for limitation of motion and pain of 
the right ankle prior to August 24, 2000, and the 20 percent 
rating thereafter, more than adequately compensates the 
veteran for the nature and extent of severity of his right 
ankle disability.  The veteran has had no hospitalizations 
during the appeal.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this matter.


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
August 24, 2000, and in excess of 20 percent thereafter, for 
residuals of a right ankle injury, is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Notice of VCAA was issued to the veteran regarding his claim 
of service connection for a left ankle disorder, claimed as 
secondary to service-connected right ankle disability, in 
April 2001 and February 2004, the later of which included 
VCAA notice pertinent to the TDIU claim on appeal.  However, 
necessary development remains to be completed as to both of 
these claims so as to comply with the duty to assist 
provisions of VCAA.  

The Board initially notes that both an April 2004 VA 
treatment record and the August 2004 substantive appeal 
(TDIU) indicate that the veteran has been in receipt of 
disability compensation from the Social Security 
Administration (SSA).  No attempt has been made to obtain 
copies of medical records used by SSA in their determination 
that the veteran is totally disabled.  

Not only are such records potentially pertinent to the 
remaining claims (service connection and TDIU) on appeal, but 
the CAVC has long held that VA's duty to assist includes the 
necessity of obtaining copies of any Social Security decision 
regarding disability, as well as the medical records upon 
which any such decision was based.  Masors v. Derwinski, 
2 Vet. App. 181 (1992).  

Additionally, although the VA and fee-basis examination 
reports of record show no left foot pathology, VA treatment 
records of February 1999 show that a diagnosis of left foot 
reflex sympathetic dystrophy (RSD) was being considered-a 
fact noted on private examination in September 1999.  Later 
records of 1999 suggest that a more appropriate left foot 
diagnosis was, "CRPS," (otherwise unspecified) in lieu of a 
diagnosis of RSD.  Moreover, although no diagnosis was given, 
a September 1998 VA examiner was of the opinion that, 
"whatever  is causing the discomfort in the left foot....is 
related to his limping on the right."  Later VA fee-basis 
examinations failed to consider the above documented clinical 
history, and the August 2000 and March 2002 VA examinations 
were merely negative for left foot pathology, without 
adequate explanation.  

As a result of the above, the Board is of the opinion that a 
VA left foot examination is needed to rule out the diagnoses 
of RSD and "CRPS," and to determine the etiology of any 
left foot pathology relative to service and/or service-
connected disability.  

As to the TDIU claim, the veteran was afforded no 
comprehensive examination despite the grant of some, and 
denial of other claims of service connection during the 
pendency of the appeal.  The salient point to be made is 
that, in evaluating a TDIU claim, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Significantly, consideration may not be given to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  No examination is of record 
which provides this necessary information.  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claims.  Appropriate examinations are 
necessary for the proper assessment of veterans' claims.  
38 U.S.C.A. § 5103A (West 2002).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In closing, the CAVC specifically mandated that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board, itself, errs in 
failing to ensure compliance. Id.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran-through his guardian, if any, 
and request that he clearly identify all 
healthcare providers, with dates of 
treatment and addresses, both VA and non-
VA, inpatient and outpatient, who have 
treated him for any left foot disorders 
since August 1997-if not already of 
record.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  All outstanding VA treatment 
records from the VAMC's located in 
Columbus, Ohio and Dayton, Ohio, from 
June 2004 to the present.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2) 
(2004).  

3.  The VBA AMC should obtain from the 
SSA copies of the records pertinent to a 
grant of social security disability 
benefits to include a copy of the award 
of such benefits.  

4.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
available medical specialist, including 
on a fee basis if necessary, for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
left foot disorder(s) which may be 
present, and whether service-connected 
disabilities have rendered the veteran 
unemployable.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s). 

It is requested that the examiner address 
the following medical issues:

Is it at least as likely as not that any 
left foot disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby?  

If no such relationship is determined to 
exist, the examiner must address the 
following medical issues:

(1) Is it at least as likely as not, that 
any chronic left foot disorder(s) found 
on examination is/are causally related to 
any of the veteran's service-connected 
disabilities, rated as residuals of a 
right ankle injury, left ankle sprain, 
left knee strain, and/or left hip strain?  

(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that any of the service-
connected disabilities aggravate any 
chronic acquired left foot disorder(s) 
found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired left foot disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to any of the service-
connected disabilities based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired left foot 
disorder(s) found on examination is/are 
proximately due to any of the service-
connected disabilities.

The medical specialist must also express 
an opinion as to whether the veteran's 
service-connected disabilities have 
rendered him unemployable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a left foot 
disorder, claimed as reflex sympathetic 
dystrophy as secondary to service-
connected residuals of a right ankle 
injury, and entitlement to a TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and result in a 
denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


